Plaintiff has appealed from a judgment and order of the Albany County Court which reversed a judgment of the Cohoes City Court in favor of plaintiff and which also dismissed plaintiff’s complaint. The action was instituted by plaintiff to recover damages for personal injuries by reason of the alleged negligence of defendant. The plaintiff was a bearer at a funeral which was held on the 19th of February, 1942. The defendant was the undertaker. The plaintiff and five others, including one ^Chabot, were driven to the burial plot in an automobile owned by defendant and operated by his employee. The plaintiff and two other bearers' occupied the rear seat with plaintiff seated on the extreme left side, two other bearers sat in collapsible seats in the center of the ear and one bearer sat in the front seat with the driver. The funeral procession was driven to an open grave in the cemetery. When the automobile stopped the two men who occupied the rear seat with plaintiff alighted from the door on the right side of the vehicle. Chabot, who occupied a collapsible seat, alighted from the left side and plaintiff also attempted to alight from that side and while doing so he placed his hand in such a position that his fingers were between the rear part of the left rear door where the hinges are attached to the door frame. While plaintiff was in this position, Chabot closed the door with the result that plaintiff’s fingers were injured. Chabot was not an employee of the defendant but, like plaintiff, was a volunteer bearer at the funeral. The County Court held that the evidence failed to establish any negligence on the part of the defendant. Judgment and order affirmed, with costs. Hill, P. J., Bliss, Heffernan and Schenek, JJ.,' concur.